Exhibit 10.1




KENNEDY-WILSON HOLDINGS, INC.
SECOND AMENDED AND RESTATED 2009 EQUITY PARTICIPATION PLAN
EMPLOYEE RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT (this “Agreement”), is made effective as of January 24, 2019 (the
“Effective Date”), by and between Kennedy-Wilson Holdings, Inc., a Delaware
corporation (the “Company”), and [_____________] (the “Awardee”).
WITNESSETH:
WHEREAS, the Company has adopted the Kennedy-Wilson Holdings, Inc. Second
Amended and Restated 2009 Equity Participation Plan (as may be amended from time
to time, the “Plan”) for the benefit of its employees, nonemployee directors and
consultants and the employees, nonemployee directors and consultants of its
affiliates, and
WHEREAS, the Committee has authorized the award to the Awardee of Restricted
Stock Units (“Restricted Stock Units”) under the Plan, on the terms and
conditions set forth in the Plan and as hereinafter provided.
NOW, THEREFORE, in consideration of the premises contained herein, the Company
and the Awardee hereby agree as follows:
1.Definitions.
To the extent not defined herein, terms used in this Agreement which are defined
in the Plan shall have the same meanings as set forth in the Plan.
2.    Award of Restricted Stock Units.
The Committee hereby awards to the Awardee [_______] Restricted Stock Units. All
such Restricted Stock Units shall be subject to the restrictions and forfeiture
provisions contained in Sections 3, 4 and 6, such restrictions and forfeiture
provisions to become effective immediately upon execution of this Agreement by
the parties hereto. As of the date on which a Restricted Stock Unit vests,
subject to the satisfaction of the applicable vesting requirements provided in
this Agreement, such vested Restricted Stock Unit represents the right to
receive payment, in accordance with Section 5 below, in the form of one (1)
share of Common Stock. Unless and until a Restricted Stock Unit vests, the
Awardee will have no right to payment in respect of any such Restricted Stock
Unit. Prior to actual payment in respect of any vested Restricted Stock Unit,
such Restricted Stock Unit will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.
3.    Vesting.
Subject to Sections 4 and 6 below, and pursuant to the terms of this Agreement
and the Plan (and as summarized on Exhibit A attached hereto), the Restricted
Stock Units shall be eligible to vest and no longer be subject to Restrictions
as of the Vesting Date to the extent that the MSCI Index Relative Performance
goals set forth on Exhibit A attached hereto are satisfied for the





--------------------------------------------------------------------------------





Performance Period (each such term as defined below), subject to the Awardee
being an employee of the Company or an Affiliate thereof through the Vesting
Date. As soon as reasonably practicable following the end of the Performance
Period (but in no event later than thirty (30) days after the end of the
Performance Period), the Committee shall determine (such date of determination
by the Committee, the “Vesting Date”) the Company TSR Percentage, the MSCI Index
TSR Percentage, the MSCI Index Relative Performance, the Vesting Percentage and
the number of Restricted Stock Units subject hereto that have become vested and
no longer subject to Restrictions as of the Vesting Date (with any fractional
Restricted Stock Unit rounded as determined by the Company). Any Restricted
Stock Units subject hereto that have not become vested and no longer subject to
Restrictions as of the Vesting Date for any reason shall immediately be
forfeited as of such date without consideration therefor, and the Awardee shall
have no further right or interest in or with respect to such Restricted Stock
Units.
Notwithstanding the foregoing, in the event that a Change of Control occurs
prior to the end of the Performance Period and the Awardee remains in continued
employment with the Company or an Affiliate thereof until at least immediately
prior to the Change of Control, a number of Restricted Stock Units equal to the
product of (x) the number of then-outstanding Restricted Stock Units multiplied
by (y) the Vesting Percentage calculated assuming that the MSCI Index Relative
Performance for the Performance Period is attained at Target Level (as set forth
on Exhibit A) (with any fractional Restricted Stock Unit rounded as determined
by the Company) shall automatically become fully vested and no longer subject to
Restrictions as of the date of such Change of Control.
For purposes of this Agreement, the following terms shall have their respective
meanings set forth below:
(a)    “Company TSR Percentage” means the growth rate, expressed as a percentage
(rounded to the nearest tenth of a percent (0.1%)), in the value per share of
Common Stock during the Performance Period, calculated in accordance with the
total shareholder return calculation methodology used in the MSCI Real Estate
Index (and, for the avoidance of doubt, assuming the reinvestment of all
dividends paid on Common Stock); provided, however, that for purposes of
calculating total shareholder return for the Performance Period, the initial
share price shall equal the closing price of a share of Common Stock on the
principal securities exchange on which such shares are then traded on the day
immediately preceding the first day of the Performance Period, and the final
share price as of any given date shall be equal to the Share Value.
(b)    “MSCI Real Estate Index” means the total return version of the MSCI World
Real Estate Index, or, in the event such index is discontinued or its
methodology is significantly changed, a comparable index selected by the
Committee in good faith.
(c)    “MSCI Index Relative Performance” means the Company TSR Percentage less
the MSCI Index TSR Percentage, expressed in basis points.
(d)    “MSCI Index TSR Percentage” means the growth rate, expressed as a
percentage (rounded to the nearest tenth of a percent (0.1%)), in the value of
the MSCI Real Estate Index during the Performance Period, calculated in a manner
consistent with the calculation of Company TSR Percentage (as defined above).





--------------------------------------------------------------------------------





(e)     “Performance Period” means the period commencing on January 1, 2019 and
ending on December 31, 2021.
(f)    “Share Value,” as of any given date, means the average of the closing
trading prices of a share of Common Stock on the principal exchange on which
such shares are then traded for each trading day during the thirty (30)
consecutive calendar days ending on such date.
(g)     “Vesting Percentage” means the “Vesting Percentage” determined in
accordance with Exhibit A attached hereto, which is a function of the MSCI Index
Relative Performance during the Performance Period.
4.    Termination of Employment.
Notwithstanding the foregoing, the following provisions shall apply in the event
that the Awardee’s employment with the Company and its Affiliates terminates
prior to the Awardee’s fully satisfying any of the vesting requirements set
forth in Section 3:
(a)    Subject to Section 4(b) below, if the Awardee’s employment with the
Company and its Affiliates shall be terminated by reason of the Awardee’s death
or Total and Permanent Disability, in any such event, all then-unforfeited
Restricted Stock Units subject to vesting thereafter shall remain outstanding
and be eligible to become vested and no longer subject to Restrictions as of the
Vesting Date to the extent that the MSCI Index Relative Performance goals set
forth on Exhibit A attached hereto are satisfied for the Performance Period (as
determined in accordance with Exhibit A and Section 3 above) and without regard
to the requirement the Awardee be an employee of the Company and/or its
Affiliates as of the Vesting Date. To the extent that any Restricted Stock Units
subject to vesting on the Vesting Date do not become vested and no longer
subject to Restrictions as of the Vesting Date for any reason, such Restricted
Stock Units shall immediately be forfeited as of such date without consideration
therefor, and the Awardee shall have no further right or interest in or with
respect to such Restricted Stock Units.
(b)    Notwithstanding anything to the contrary in this Section 4, if (i) the
Awardee’s employment with the Company and its Affiliates terminates due to the
Awardee’s death or Total and Permanent Disability and (ii) a Change of Control
occurs following such termination of employment but prior to the end of the
Performance Period, a number of Restricted Stock Units equal to the product of
(x) the number of then-outstanding Restricted Stock Units multiplied by (y) the
Vesting Percentage calculated assuming that the MSCI Index Relative Performance
for the Performance Period is attained at Target Level (as set forth on Exhibit
A) (with any fractional Restricted Stock Unit rounded as determined by the
Company) shall automatically become fully vested and no longer subject to
Restrictions, as of the date of such Change of Control.
(c)    If the Awardee’s employment with the Company and its Affiliates shall be
terminated for any reason other than as set forth in Section 4(a), then except
as otherwise set forth in a written agreement between the Awardee and the
Company or an Affiliate thereof, all of the Awardee’s then-unforfeited
Restricted Stock Units shall thereupon be cancelled and forfeited as of the date
of such termination of employment without consideration therefor, and the
Awardee shall have no further right or interest in or with respect to such
Restricted Stock Units.





--------------------------------------------------------------------------------





5.    Payment of Restricted Stock Units.
Payment in respect of any Restricted Stock Units that vest in accordance with
Section 3 or 4 above shall be made to the Awardee in shares of Common Stock as
soon as administratively practicable following the applicable date on which such
Restricted Stock Units vest, but in no event later than thirty (30) days after
such date, either by delivering one or more certificates for such shares of
Common Stock or by entering such shares of Common Stock in book entry form, as
determined by the Committee in its sole discretion.
6.    Restriction on Transferability.
Except as otherwise provided in the Plan and subject to Section 4, neither the
Restricted Stock Units nor any interest or right therein shall or may be
assigned, transferred, sold, exchanged, encumbered, pledged or otherwise
hypothecated or disposed of by the Awardee unless and until (and solely to the
extent) the Awardee satisfies the vesting requirements contained in Section 3 or
4 (as applicable), the shares of Common Stock underlying the Restricted Stock
Units have been issued, and all restrictions upon such shares have lapsed. In
addition, notwithstanding anything herein or in the Plan to the contrary, the
Awardee shall not, without the consent of the Committee (which may be withheld
in its sole discretion), sell, pledge, assign, hypothecate, transfer, or
otherwise dispose of (collectively, “Transfer”) the Restricted Stock Units or
any shares of Common Stock underlying the Restricted Stock Units prior to the
earlier to occur of (a) the third (3rd) anniversary of the date on which the
Restricted Stock Units become vested under Section 3 or 4 and (b) the occurrence
of a Change of Control (the “Transfer Restrictions”); provided, however, that
the Transfer Restrictions shall not apply to (i) any Transfer of shares to the
Company, (ii) any Transfer of shares in satisfaction of any withholding
obligations with respect to the Restricted Stock Units, or (iii) any Transfer
following the termination of the Awardee’s employment with the Company and its
Affiliates, including without limitation by will or pursuant to the laws of
descent and distribution. Any Transfer of the Restricted Stock Units or any
shares of Common Stock underlying the Restricted Stock Units which is not made
in compliance with the Plan and this Agreement shall be null and void and of no
effect.
7.    Voting and Distribution Equivalent Rights.
The Awardee shall not have any rights or privileges of a stockholder of Common
Stock (including, without limitation, dividend and voting rights) with respect
to the Restricted Stock Units unless and until the shares of Common Stock
underlying the Restricted Stock Units have been issued by the Company and are
held by Awardee. Notwithstanding the foregoing, the Restricted Stock Units are
granted in tandem with Distribution Equivalent Rights that, during the period
from the Effective Date until the earlier of the date of payment, forfeiture or
other termination of the Restricted Stock Units to which such Distribution
Equivalent Rights relate, shall entitle the Awardee to receive an amount equal
to the dividends declared on the Common Stock as if the Awardee were an actual
stockholder with respect to the number of shares of Common Stock underlying the
Restricted Stock Units; provided, however, that any payments made with respect
to such Distribution Equivalent Rights shall not be paid to the Awardee on a
current basis, but shall instead accumulate and be paid to the Awardee in a lump
sum on the date (if any), and only to the extent, that the Restricted Stock
Units to which such Distribution Equivalent Rights relate vest and the shares of
Common Stock underlying such vested Restricted Stock Units are issued to the
Awardee. The





--------------------------------------------------------------------------------





Distribution Equivalent Rights and any amounts that may become distributable in
respect thereof shall be treated separately from the Restricted Stock Units and
the rights arising in connection therewith for purposes of Section 409A of the
Code (including for purposes of the designation of time and form of payments
required by Section 409A of the Code).
8.    Regulation by the Committee.
This Agreement and the Restricted Stock Units shall be subject to the
administrative procedures and rules as the Committee shall adopt. All decisions
of the Committee upon any question arising under the Plan or under this
Agreement, shall be conclusive and binding upon the Awardee, including, without
limitation, any question relating to the vesting conditions set forth in Section
3.
9.    Withholding.


The Company and its Affiliates shall be entitled to deduct and withhold the
minimum amount necessary in connection with the Awardee’s Restricted Stock Units
to satisfy its withholding obligations under any and all federal, state and/or
local tax rules or regulations.
10.    Amendment.
The Committee may amend this Agreement at any time and from time to time;
provided, however, that no amendment of this Agreement that would impair the
Awardee’s rights or entitlements with respect to the Restricted Stock Units
shall be effective without the prior written consent of the Awardee.
11.    Plan Terms.
The terms of the Plan are hereby incorporated herein by reference.
12.    Effective Date of Award.
The award of Restricted Stock Units under this Agreement shall be effective as
of the Effective Date.
13.    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Awardee any right to continue to serve as an employee of the
Company or any of its Affiliates.
14.    Code Section 409A. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding any provision of this Agreement
to the contrary, in the event that following the Effective Date, the Company
determines that the Restricted Stock Units may be subject to Section 409A of the
Code and related Department of Treasury guidance (including such Department of
Treasury guidance as may be issued after the Effective Date), the Company may
adopt such amendments to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect ), or
take any other actions, that the Company determines are necessary or appropriate
to (a) exempt the





--------------------------------------------------------------------------------





Restricted Stock Units from Section 409A of the Code and/or preserve the
intended tax treatment of the benefits provided with respect to the Restricted
Stock Units, or (b) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance; provided, however, that this Section 14
shall not create any obligation on the part of the Company or any Affiliate
thereof to adopt any such amendment, policy or procedure or take any such other
action. For purposes of Section 409A of the Code, any right to a series of
payments pursuant to this Agreement shall be treated as a right to a series of
separate payments.
15.    Awardee Acknowledgment.
By executing this Agreement, the Awardee hereby acknowledges that he or she has
received and read the Plan and this Agreement and that he or she agrees to be
bound by all of the terms of both the Plan and this Agreement.


[Signature page follows]


    





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.


AWARDEE:                        KENNEDY-WILSON HOLDINGS, INC.
 
 
 
________________________________
[___________]
 
By:                  
 

 
Name: _______________________________
Title: ________________________________ 















--------------------------------------------------------------------------------





EXHIBIT A
Vesting Criteria for the
Kennedy Wilson Second Amended and Restated 2009 Equity Participation Plan
for Restricted Stock Unit Awards to Employees


I.
All calculations will be reviewed and approved by the Compensation Committee of
the Board and their decisions will be final and conclusive and set forth in the
minutes of their meetings.



II.
Vesting of award – Except as provided in the Restricted Stock Unit Award
Agreement with respect to a Change of Control, the Restricted Stock Units will
vest on the Vesting Date (as defined in the Restricted Stock Unit Award
Agreement), subject to an employment requirement and the MSCI Index Relative
Performance over the Performance Period, as described in Section III below and
in the Restricted Stock Unit Award Agreement. Distribution Equivalent Right
payments with respect to the Restricted Stock Units will be held by the Company
and paid as and when (and only to the extent that) such Restricted Stock Units
vest and the underlying shares of Common Stock are issued as set forth in the
Restricted Stock Unit Award Agreement.



III.
The Vesting Percentage for the Performance Period will be determined as follows:



        


 
MSCI Index Relative Performance
Vesting Percentage
 
Less than -1,200 basis points
0
%
Threshold Level
-1,200 basis points
33.3
%
Target Level
0 basis points
66.7
%
Maximum Level
1,200 basis points or greater
100
%



In the event that the MSCI Index Relative Performance falls between the
Threshold Level and the Target Level, the Vesting Percentage shall be determined
using straight line linear interpolation between the Threshold Level and Target
Level Vesting Percentages specified above; and in the event that the MSCI Index
Relative Performance falls between the Target Level and the Maximum Level, the
Vesting Percentage shall be determined using straight line linear interpolation
between the Target Level and Maximum Level Vesting Percentages specified above.











